The Honorable John Miller State Representative P.O. Box 420 Melbourne, AR 72556-0420
Dear Representative Miller:
This is in response to your request for an opinion on four questions regarding a Pulaski County Chancery Court order concerning child support payments.
After reviewing your questions, I am of the opinion that any attempt to address them would violate this office's longstanding policy against questioning the judgments of courts. Our policy on such matters is compelled, primarily, by the separation of powers doctrine. See Ark. Const., Art. 4, §§ 1 and 2. The judicial power of the State is vested in the courts. Ark. Const., Art. 7, § 1. Questions raised in judicial proceedings are properly addressed in that forum, pursuant to the courts' power and duty to interpret the law. An opinion from this office would, under such circumstances, constitute little more than an executive comment on matters appropriately within the judicial branch. Nothing short of a final decision by the proper court can resolve such matters. Pursuant to these principles, I would suggest that any challenges to the above referenced order be made judicially.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh